June 10, 1953

Hon. Lloyd G. Rust, Jr.          Opinion No. S-50
County Attor,ney
Wharton County                   Re: Authority of the commis-
Wharton, Texas                       .sion.era
                                            ' court to use funds
                                     in the 'General Fund Hospi-
                                     tal Reserve Account" to
                                     construct an addition to
                                     Wharton County Nightingale
Dear Sir:                            Hospital.
                  You have asked us the following question:
             "Can Wharton County pay part of the con-
        struction costs of an addition of some twelve
        rooms to Wharton County Nightingale Hospital
        out of money held by the Treasurer in the
        General Fund Hospital Reserve Account, which
        money was acquired as net operating profits
        of the Wharton County Nightingale Hospital
        in prior years and turned over to the
        Treasurer of Wharton County as profits de-
        rived from the operation of said hospital
        and kept by him In said General Fund Hospital
        Reserve Account?"
                  This office held in Attorney General Opinion
V-567    (1948):
                  If
              .  . . tax money raised for hospital
        maintenance purposes comes from the general
        fund levy, whereas tax money for the es-
        tablishment and construction of a county
        hospital comes from the permanent improve-
        ment levy. Ther,efore,the Commissioners'
        Court Is without authority to appropriate
        hospital maintenance funds for hospital
        construction purposes, for such ay)propria-
        tion would constitute an unlawful transfer
        and diversion of constitutional funds."
        Article VIII, Sec. 9, Tex; Const.; Carroll
        v. Williams, 109 Tex. 155, 202 S.W. 504
        (1918).
Hon. Lloyd G. Rust, Jr., page 2 (S-50)


          Construction of an addition to Wharton County
Hospital is a permanent improvement, and cannot be paid
from general funds.

          Therefore, we agree with your conclusion that
Wharton County is not authorized to use money in the
general fund hospital reserve account, same being a part
of the general fund, for the purpose of constructing an
addition to Wharton County Hospital.
          We are enclosing copies of Attorney General
Opinions v-567 (1948) and v-608 (1948).
                          SUMMARY
          Wharton County is not authorized to
     use money in general fund hospital reserve
     account (general fund) for the purpose of
     constructing an addition to Wharton County
     Hospital. Art. VIII, Sec. 9, Tex. Const.
                                    Yours very truly,
APPROVED:                           JOHN BEN SHEPPERD
                                    Attorney General
J. C. Davls, Jr.
County Affairs Division
Willis E. Gresham                   By -4J--     e. a+$
Reviewer                               Sam C..Ratliff
                                         ,,_
                                          _.
                                           ../ Assistant
Robert S. Trottl
First Assistant
John Ben Shepperd
Attorney General
SCR:am
Encls.